Case 1:18-cv-05780-FB-SMG Document 40 Filed 01/15/20 Page 1 of 1 PageID #: 238
                          CIVIL MINUTE ENTRY

BEFORE:                     Magistrate Judge Steven M. Gold

DATE                        January 15, 2020

                            12: 00 p.m.
TIME:


DOCKET NUMBER(S):           CV 18-5780 (FB)



NAME OF CASE(S):
                            Singh v. Lintech Electric, Inc. et al

FOR PLAINTIFF(S)
                            Singer
FOR DEFENDANT(S)
                            Mizrahi

NEXT CONFERENCE(S):         FINAL PRETRIAL CONFERENCE AT
                            2:00 PM ON MARCH 31, 2020
FTR/COURT REPORTER:         12:05-12:22

TELEPHONE CONFERENCE RULINGS:

(1) Plaintiff will consider whether he will press his application for a premotion conference
in anticipation of moving to remand. Plaintiff will either withdraw his premotion
conference application or, after conferring with counsel for defendant, propose a briefing
schedule by letter filed on or before January 21, 2020.

(2) The continued deposition will be held on February 19, 2020.

If defendants fail to proceed with the deposition on the scheduled date, their right to
conduct the deposition will be waived.

(3) Absent further application to the Court, discovery is otherwise closed.

(4) Plaintiff will serve his pretrial order portion on February 26, defendants will serve their
portion on March 11, and plaintiff will file the joint pretrial order with the Court on March
18, 2020.

THE COURT WILL HOLD A SETTLEMENT AND FINAL PRETRIAL CONFERENCE
AT 2:00 PM ON MARCH 31, 2020.

PRINCIPALS SHALL BE PRESENT. COUNSEL SHALL HAVE ALLLEXHIBITS
IDENTIFIED IN THE PRETRIAL ORDER AVAILABLE FOR THE COURT'S
REVIEW.
